PER CURIAM
Defendant appeals a judgment of conviction for two counts of felony violation of a stalking protective order, ORS 163.750(2)(b), raising two assignments of error. We reject his first assignment of error without discussion. In his second assignment of error, he contends that the trial court erred in imposing, in the judgment, a $60 “Mandatory State Amt” on each count. Defendant asserts that the trial court lacked statutory authority to impose those assessments. The state concedes that the trial court lacked authority to impose the $60 assessments and that those portions of the judgment should be reversed. We agree and accept the state’s concession. See State v. Nutt, 274 Or App 217, 220-21, 360 P3d 636 (2015), rev den, 358 Or 551 (2016) (discussing trial court’s lack of authority to impose $60 “Mandatory State Amt” and reversing portion of judgment requiring the defendant to pay that assessment).
Portions of judgment requiring defendant to pay $60 “Mandatory State Amt” reversed; otherwise affirmed.